Title: To Thomas Jefferson from William Strickland, 16 August 1797
From: Strickland, William
To: Jefferson, Thomas


                    
                        Dear Sir
                        York Aug: 16th: 1797.
                    
                    The largest bag contains, what I believe to be the true winter vetch, grown in this neighbourhood under my own inspection. The small bag is of Perennial Darnel grass, (Lolium perenne) commonly called Ryegrass; and the box is filled up with Trifolium agrarium, Hop trefoil, or Hop-Clover. The first I send according to your request; the two last merely to fill up the box with something that possibly may be useful. The ryegrass is much cultivated here; tho not a good grass is very valuable on account of producing early herbage and hardiness; it is frequently sown among the red clover, in the manner and for the purpose that Timothy is in America; I saw an instance of its being cultivated in America where it throve greatly. The Trefoil is also much cultivated,  sown with a crop of grain after the manner of red clover; and frequently mixed with Ryegrass; The climate and soil of the United States being peculiarly favourable to the growth of the Trifolia I cannot but think that this species of it may prove a valuable acquisition and in the course of my tour I did not observe an instance of its cultivation or natural growth. It is more hardy than the red or white clover, and will grow on more barren land, and in more exposed situations. As I have written another letter which I apprehend you will receive by the same conveyance which brings you this; both being committed to the care of Mr: King, I shall here only add that I hope you may yet receive the box I formerly sent you, the loss of which I more particularly regret, as I am unable to make another collection of seeds the same as it contained, and that I am Dear Sir Your very faithful humble Servant
                    
                        Wm. Strickland
                    
                    
                        P:S: I regret that having only lately returned into York I am unable to send you the vetches, so as to afford you any chance of sowing them in the Autumn of the present year.
                    
                